Citation Nr: 9929125	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits for the period 
that the appellant qualified as a "spouse" of the veteran.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1973.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1996 Special Apportionment decision 
of the St. Petersburg, Florida, VA Regional Office (RO), 
which denied entitlement to an apportionment of the veteran's 
VA benefits.  The appellant filed a timely notice of 
disagreement on October 1, 1996.  Having attempted additional 
evidentiary development, the RO issued the appellant a 
statement of the case on January 16, 1998.  The RO received 
her substantive appeal on February 10, 1998.  In March 1998, 
the appellant withdrew, in writing, a previous request for a 
hearing before a Member of the Board at the local VARO.  The 
appellant is unrepresented in this matter.


FINDINGS OF FACT

1.  The appellant claimed an apportionment of the veteran's 
VA compensation benefits, on behalf of herself, in early-June 
1996.

2.  The RO requested information about the veteran's and the 
appellant's monthly expenses and income in late-June 1996.

3.  The appellant replied to the request for information 
about her monthly expenses and income by indicating that she 
had no income.

4.  The veteran submitted documents substantiating that he 
had petitioned for divorce from the appellant in the State of 
Florida.  These documents included a Financial Affidavit 
detailing his monthly expenses and income.  He also produced 
a sworn Affidavit from the local Deputy Sheriff indicating 
that the appellant had been served with a Summons and 
Petition for divorce.

5.  The RO denied the claim in September 1996, stating that 
the reason for the denial was that the veteran was already 
paying child support to a previous spouse and the appellant 
had provided inadequate information about her monthly 
expenses and income.

6.  In late-September 1996, the appellant submitted a 
statement reflecting her monthly income and expenses.  She 
noted that she was employed at that time, making $6 per hour.  
The appellant also included her response to the veteran's 
divorce petition; her representation was pro se, i.e. she 
represented herself.

7.  The RO received the appellant notice of disagreement on 
October 1, 1996.

8.  On October 9, 1996, the Fifth Judicial Circuit of Florida 
granted a Final Judgment Dissolving the Marriage between the 
veteran and the appellant.  It is noted that a copy of this 
document was mailed to the appellant at an address other than 
that provided to VA.

9.  In November 1996, the RO sent a letter to the appellant 
informing her that her apportionment claim must be denied 
because of the "divorce decree, granting divorce effective 
October 9, 1996."

10.  In December 1996, the RO received a letter from the 
appellant indicating that she was not aware that the divorce 
had been granted.  The appellant further noted that she was 
not the person who initiated the divorce proceedings and 
that, in spite of her former spouse's actions, she should be 
granted an apportionment of the monies that he received while 
claiming her as a dependent.  She reiterated these 
contentions in a March 1997 statement to the RO.

11.  A March 27, 1997 VA letter informed the appellant that 
additional information concerning her employment, earning $6 
per hour, was needed prior to additional consideration of her 
claim.  The letter clarified that if the information returned 
showed that her request for apportionment could be granted, 
it would only pay an amount from July 1, 1996, until October 
9, 1996, the date of divorce.

12.  The appellant provided no further information regarding 
her employment. 

13.  The RO informed the appellant in the statement of the 
case that her apportionment claim was correctly denied since 
she did not submit sufficient income information.

14.  The appellant's VA Form 9, Appeal to the Board, did not 
provide the requested information pertaining to her 
employment. 

15.  The information provided by the appellant with regard to 
her monthly income was insufficient information on which to 
base a decision about whether hardship exists to warrant an 
apportionment of the veteran's VA compensation.

16.  The RO fulfilled its obligation to inform the appellant 
of the evidence needed to complete her claim for VA benefits.



CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits, for the period that the appellant 
qualified as a "spouse" of the veteran, are not met.  38 
U.S.C.A. §§ 5103(a), 5307 (West 1991); 38 C.F.R. §§ 3.450, 
3.451, 3.452(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law and regulations provide that, in general, all or any 
part of compensation payable on account of any veteran may be 
apportioned if the veteran is not residing with his or her 
spouse, or if the veteran's children are not residing with 
the veteran and the veteran is not reasonably discharging his 
or her responsibility for the spouse's or children's support.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1998); see also 38 C.F.R. § 3.452(a) 
(1998).  Veteran's benefits will not be apportioned until the 
estranged spouse of a veteran files a claim for an 
apportioned share.  38 C.F.R. § 3.458(g) (1998).

A "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451 (1998).  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, pension may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration will be given such factors as: 
amount of VA benefits payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
Id.

In this case, the appellant claimed an apportionment of the 
veteran's VA compensation benefits, on behalf of herself, in 
early-June 1996.

The RO requested information about the veteran's and the 
appellant's monthly expenses and income in late-June 1996.

The appellant replied to the request for information about 
her monthly expenses and income by indicating that she had no 
income.

The veteran submitted documents substantiating that he had 
petitioned for divorce from the appellant in the State of 
Florida.  These documents included a Financial Affidavit 
detailing his monthly expenses and income.  He also produced 
a sworn Affidavit from the local Deputy Sheriff indicating 
that the appellant had been served with a Summons and 
Petition for divorce.

The RO denied the claim in September 1996, stating that the 
reason for the denial was that the veteran was already paying 
child support to a previous spouse and the appellant had 
provided inadequate information about her monthly expenses 
and income.

In late-September 1996, the appellant submitted a statement 
reflecting her monthly income and expenses.  She noted that 
she was employed at that time, making $6 per hour.  The 
appellant also included her response to the veteran's divorce 
petition; her representation was pro se, i.e. she represented 
herself.

The RO received the appellant notice of disagreement on 
October 1, 1996.

On October 9, 1996, the Fifth Judicial Circuit of Florida 
granted a Final Judgment Dissolving Marriage between the 
veteran and the appellant.  It is noted that a copy of this 
document was mailed to the appellant at an address other than 
that provided to VA.

In November 1996, the RO sent a letter to the appellant 
informing her that her apportionment claim must be denied 
because of the "divorce decree, granting divorce effective 
October 9, 1996."

In December 1996, the RO received a letter from the appellant 
indicating that she was not aware that the divorce had been 
granted.  The appellant further noted that she was not the 
person who initiated the divorce proceedings and that, in 
spite of her former spouse's actions, she should be granted 
an apportionment of the monies that he received while 
claiming her as a dependent.  She reiterated these 
contentions in a March 1997 statement to the RO.

A March 27, 1997 VA letter informed the appellant that 
additional information concerning her employment, earning $6 
per hour, was needed prior to additional consideration of her 
claim.  The letter clarified that if the information returned 
showed that her request for apportionment could be granted, 
it would only pay an amount from July 1, 1996, until October 
9, 1996, the date of divorce.

The appellant provided no further information regarding her 
employment. 

The RO informed the appellant in the statement of the case 
that her apportionment claim was correctly denied since she 
did not submit sufficient income information.  It was noted 
that in addition to information as to when she started 
working and if she is still working, the appellant should 
provide information as to her total monthly wages and the 
number of hours she worked per week.

The appellant filed a substantive appeal in February 1998, 
but did not provide the requested employment.  In March 1998, 
she withdrew her request for a Travel Board hearing.

As preliminary matter, the Board observes that the appellant 
contends that any limitation of the period of apportionment 
is unfair as she had never seen or received a copy of the 
final divorce decree.  In this regard, the Board notes that 
the evidence of record contains a certified copy of a Final 
Judgment Dissolving Marriage ordered by the Circuit Court of 
the Fifth Judicial Circuit of Florida, In and For Marion 
County (Circuit Court) on October 9, 1996.  Although the 
appellant's copy of the decree was apparently mailed to an 
address other than the one that she had provided to VA at 
that time, the Board can provide no recourse.  It is manifest 
that, in the absence of evidence to the contrary, the Circuit 
Court's order is binding for VA purposes.  Indeed, the 
evidence of record clearly shows that the appellant was 
served a summons and petition in this matter, and filed a pro 
se response thereto.  Therefore, it was incumbent upon the 
appellant, as a party to these proceedings, to keep the 
Circuit Court apprised of her address.  Thus, the Board can 
do no more than advise the appellant that she should contact 
Clerk of the Circuit Court if she still requires a copy of 
the final divorce decree.

As to the instant matter, the Board notes that the underlying 
apportionment claim was denied because not enough information 
was provided by the appellant to determine whether or not 
hardship exists to warrant the apportionment under 38 C.F.R. 
§ 3.451.  The law provides that where an application for 
benefits is incomplete, VA must notify the claimant of the 
evidence needed to complete the application.  38 U.S.C.A. § 
5103(a) (West 1991).  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).

Here, the Board concludes that VA met its obligations under 
38 U.S.C.A. § 5103(a) by informing appellant, in a March 1997 
letter, of the information needed with respect to income 
derived from her employment.  Moreover, VA notified the 
appellant in the January 1998 statement of the case that in 
addition to information as to when she started working and if 
she is still working, the appellant should provide 
information as to her total monthly wages and the number of 
hours she worked per week.  To date, the appellant has failed 
to respond to the RO's requests for information.

In view of the foregoing, the Board concurs with the RO's 
assessment that the information provided by the appellant 
with regard to her monthly income and expenses was 
insufficient information on which to base a decision about 
whether hardship exists to warrant an apportionment of the 
veteran's VA compensation.  Accordingly, the Board concludes 
that the denial of an apportionment of the veteran's VA 
benefits, for the period that the appellant qualified as a 
"spouse" of 

the veteran, was proper.  38 U.S.C.A. §§ 5103(a), 5307 (West 
1991); 38 C.F.R.
§§ 3.450, 3.451, 3.452(a) (1998).


ORDER

Entitlement to an apportionment of the veteran's VA 
compensation benefits, for the period that the appellant 
qualified as a "spouse" of the veteran, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

